MOODY NATIONAL REIT II, INC. 6363 Woodway Drive, Suite 110 Houston, Texas 77057 December 8, 2015 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporate Finance Mail Stop 3010 Washington, D.C. 20549 Attention:Ms. Sonia Barros Re:Moody National REIT II, Inc. Request to Withdraw Post-Effective Amendment No. 1 to Registration Statement on Form S-11 (File No. 333-198305) Dear Ms. Barros: Pursuant to Rule 477(a) under the Securities Act of 1933, as amended, Moody National REIT II, Inc. (the “Company”) hereby requests the withdrawal, effective immediately of Post-Effective Amendment No. 1 to Registration Statement on Form S-11 (the “Amendment”) filed by the Company on December 8, 2015 with the U.S. Securities and Exchange Commission (“SEC”). The Amendment was inadvertently filed under the submission type “S-11/A.” The Company respectfully requests the withdrawal so that it may re-file the Amendment under the correct submission type, “POS EX,” which will be filed today. The Company respectfully requests that you provide a facsimile copy of the written order consenting to the withdrawal of the Amendment to the Company’s outside legal counsel, Alston & Bird LLP, 2828 North Harwood Street, Suite 1800, Dallas, Texas 75201, Attn: Gustav F. Bahn, at facsimile number (214) 922-3835. Should you have any further questions or require additional information, please do not hesitate to contact Matthew L. Berde at 214-922-3516. Sincerely, Moody National REIT II, Inc. By: /s/ Brett C. Moody Brett C. Moody Chief Executive Officer and President
